Citation Nr: 0112319	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-18 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to basic eligibility for nonservice-connected 
death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to June 
1946.  He died in January 1969 and the appellant is his 
surviving spouse.

The Board notes that it is contended that the veteran had 
been a prisoner of war (POW) for several days in April 1942 
before he was able to escape.  A Certification of the Armed 
Forces of the Philippines, Office of the Adjutant General, 
notes that the records show that the veteran was a POW from 
April 10 to April 11, 1942.  However, documentation from the 
United States military providing verification of the 
veteran's service, USAAC Form 632, demonstrates that the 
alleged POW status in April 1942 is not supported.  
Accordingly, the more probative evidence does not verify that 
the veteran had been a POW.


FINDINGS OF FACT

1.  The veteran died in January 1969 with the immediate cause 
of death reported as pulmonary tuberculosis.

2.  At the time of the veteran's death, service connection 
was in effect for no disability and the veteran had no 
pending claims for VA benefits.

3.  The evidence does not establish that a service-connected 
disability caused or contributed materially or substantially 
to the veteran's death.

4.  The appellant initially filed a claim for death pension, 
deemed to include a claim for accrued benefits, in October 
1978, more than one year after the veteran died.

5.  The veteran had pre-war service in December 1941, 
beleagured service from December 1941 to April 1942, no 
casualty status from April 1942 to June 1945, and service in 
the Regular Philippine Army from June 1945 to June 1946.  


CONCLUSIONS OF LAW

1.  The cause of the veteran's death is not related to an 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112(c)(1), 1310 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107); 38 C.F.R. §§ 
3.303, 3.309(a)(c), 3.310, 3.312 (2000).

2.  The appellant's application for accrued benefits 
initially was filed more than one year after the date of 
death of the veteran; accordingly, she is not entitled to 
accrued benefits.  38 U.S.C.A. § 5121(c); 38 C.F.R. 
§ 3.1000(c) (2000).

3.  The appellant does not have basic eligibility for 
nonservice-connected death pension benefits.  38 U.S.C.A. § 
107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.8 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the cause of the veteran's death 
was related to his period of service.  In essence, she has 
alleged that his death from pulmonary tuberculosis was the 
result of being weakened by contracting malaria and dysentery 
in service.  Additionally, the appellant seeks VA benefits on 
an accrued basis, alleging that the veteran was entitled to 
service connection for malaria and dysentery.  The appellant 
also contends that she is entitled to nonservice-connected 
death pension benefits.

Initially, the Board notes that there has been a significant 
change in law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In the present case, the Board finds that the VA has 
satisfied its duties to notify and assist the appellant.  
After the appellant filed her application for VA benefits in 
December 1998, the RO sent her a letter in April 1999 
notifying her that in order to be entitled to death benefits, 
it must be shown that a disability of service origin resulted 
directly in the veteran's death, or materially contributed to 
or hastened his death.  The RO also requested that the 
appellant submit all available medical records pertaining to 
the veteran's treatment for conditions she believed was 
related to the cause of the veteran's death since his release 
from active military service, to include actual clinical 
records, laboratory reports, x-rays, and any other 
documentation associated with treatment.  The RO also 
requested that the appellant, on the enclosed MRO Test Form 
1, identify the names, addresses and approximate dates of 
treatment for all health care providers who had treated the 
veteran for conditions believed to be related to his cause of 
death.  In addition, the RO informed the appellant of the 
pertinent law and regulations in the Statement of the Case 
issued in June 2000, and another Statement of the Case issued 
in February 2001.  Accordingly, this case need not be 
remanded for the RO to comply with the duties to assist and 
notify the appellant as such duties have been satisfied.

I.  Service Connection for Cause of Death

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2000).

If not shown in service, service connection may be granted 
for a chronic disease if shown disabling to a compensable 
degree within one year (for Hansen's disease (leprosy) and 
tuberculosis, within three years; multiple sclerosis, within 
seven years) from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2000).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2000).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
3.312(c).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2000); 
Lathan v. Brown, 7 Vet. App. 359 (1995).

The evidence of record contains a Civil Registry record, 
dated in November 1994 showing that the veteran died on 
January [redacted], 1969 at the age of 51.  The cause of death 
was listed as pulmonary tuberculosis.  

The veteran's service medical records are negative for 
tuberculosis or any other lung disorder.  An Affidavit for 
Philippine Army Personnel, signed by the veteran in June 
1946, notes that he was sick with malaria and dysentery from 
April to October 1942, and was treated by Dr. D. of Guagua, 
Pampanga.  In addition, a Certification of the Armed Forces 
of the Philippines, Office of the Adjutant General, dated in 
November 1998 notes that "F-23 p-5" shows that the veteran 
had malaria and dysentery from April to October 1942.  
However, as noted above, the service medical records do not 
verify this information.

A December 1998 statement from Dr. R. M. notes that he 
treated the veteran sometime in 1968 for pulmonary 
tuberculosis.  It was further noted that the treatment 
records were destroyed by a flood in 1972.  Dr. R. M. did not 
provide a medical opinion that the veteran's pulmonary 
tuberculosis in 1968 was related to his service which ended 
in 1946.

In a joint affidavit of E. C. (aka C. A.) and B. D. (aka T. 
N.), dated in April 1999, it is noted that the affiants are 
Filipino citizens, residents of San Antonio, Mexico, 
Pampanga.  There were both personally acquainted with the 
veteran.  The affiants noted that the veteran suffered from 
malaria and dysentery which he contracted while a POW.  They 
further noted that the veteran had been treated by Dr. D. of 
Guagua, Pampanga, and that due to the veteran's weakened 
constitution, he contracted pulmonary tuberculosis which 
caused his death.  

The appellant in her May 2000 affidavit noted that Dr. D. had 
died and his medical records of treatment of the veteran were 
no longer available.  She also indicated that the veteran 
suffered from malaria and dysentery incurred while the 
veteran had been in the service and that his death from 
pulmonary tuberculosis was related to suffering from those 
illnesses.  However, the evidence does not indicate that any 
of these affiants are medical doctors, and their opinions are 
that of lay persons and not medical opinions.  

A Certification from Dr. C. L., received in May 2000, notes 
that the veteran had been one of his patients.  The physician 
further noted that after the veteran was discharged from the 
service, he was suffering from malaria, dysentery and "very 
weak lungs."  It was indicated that the veteran acquired his 
ailments while he was in the service.  It was noted further 
that 10 years after treatment, "his sickness incurred became 
complicated and falls down to pulmonary tuberculosis which 
led him to his death on January [redacted], 1969."  The physician 
also noted that the veteran's clinical records were no longer 
available due to a flood and eruption of Mt. Pinatubo in 
1990.  However, this physician did not note when he treated 
the veteran; he indicated only that sometime after the 
veteran was discharged from service, he began to treat him.  
Dr. C. L. indicated that he treated the veteran for "weak 
lungs" after service, but this does not show that the 
veteran was diagnosed, by x-ray, with pulmonary tuberculosis 
within three years after service.  Moreover, there are no 
available clinical records to support this physician's 
statement.

Accordingly, there is no probative medical evidence showing 
that the veteran incurred pulmonary tuberculosis during 
service or within the three-year presumptive period.  In 
addition, there is no probative medical evidence of a nexus 
between the veteran's fatal pulmonary tuberculosis and his 
military service.  The veteran was not service connected for 
pulmonary tuberculosis or any chronic lung problems.

For the above noted reasons, the Board finds that the 
evidence is not so evenly balanced as to require application 
of the benefit of the doubt in favor of the 
appellant.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  
In addition, the Board finds that a preponderance of the 
evidence of record establishes that the cause of the 
veteran's death was not related to military service, either 
directly or proximately.  Accordingly, the claim for service 
connection for the veteran's cause of death must be denied.

II.  Entitlement to Accrued Benefits

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled on the basis of evidence in the file at 
the date of death, and due and unpaid for a period of not 
more than two years prior to death, may be paid to his 
spouse.  38 U.S.C.A. § 5121 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.1000 (2000); see also Jones v. Brown, 8 Vet. App. 
558, 560 (1996).

The statutory provisions of 38 U.S.C.A. § 5121(a) limit 
accrued benefits to amounts due based on evidence in the file 
at the time of death.  The law further provides that 
applications for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c); 
38 C.F.R. § 3.1000(c) (2000).

In this case, the appellant's application for accrued 
benefits was not filed within one year after the date of the 
veteran's death.  The veteran died in 1969.  In October 1978, 
the appellant submitted her initial application for 
dependency and compensation benefits and death pension 
benefits.  A claim for death pension, compensation, or 
dependency and indemnity compensation, by a surviving spouse 
is deemed to include a claim for any accrued benefits.  
38 C.F.R. § 3.1000(c).  However, the claim for accrued 
benefits was filed nine years after the veteran's death.  The 
appellant indicated in her May 2000 affidavit that she had 
had no knowledge of the law requiring filing a claim for 
accrued benefits within a certain period of time after the 
veteran's death.  The appellant's lack of knowledge of VA law 
and regulations, however, does not waive the requirement that 
she had to have filed the application for accrued benefits 
within one year of the veteran's death.

The Board finds that the claim for accrued benefits must be 
denied on the basis that the application for such benefits 
was not timely filed.  Accordingly, the merits of this claim 
need not be addressed.

III.  Entitlement to Nonservice-Connected Death Pension

The provisions of 38 U.S.C.A. §§ 1521 and 1541 set forth as 
requirements for nonservice-connected disability pension or 
death pension that the person who served during military 
service be a "veteran" of a period of war.  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2) (West 1991); 38 C.F.R. § 3.1(d) (2000).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces shall not be deemed to have 
been active military, naval or air service for the purposes 
of VA death pension benefits.  38 U.S.C.A. § 107(a); 38 
C.F.R. § 3.8(c), (d).

The applicable laws and regulations provide that service in 
the Philippine Scouts enlisted under Section 14, Public Law 
190, 79th Congress (the "Armed Forces Voluntary Recruitment 
Act of 1945"), shall not be deemed to have been active 
military, naval or air service, except for benefits under 
certain contracts of National Service Life Insurance; 
compensation for service-connected disability; and DIC for 
service-connected death.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive were made under the 
provisions of Pub. L. 190 as it constituted the sole 
authority for such enlistments during that period.  This does 
not apply to officers who were commissioned in connection 
with the administration of Public Law 190.  38 U.S.C.A. § 
107(b); 38 C.F.R. § 3.8(b).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions:  (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) has held that the Secretary 
has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

Pertinent evidence of record includes USAAC Form 632 which 
verifies the veteran's service as follows:  pre-war service 
from December 2 to December 7, 1941; beleagured service from 
December 8, 1941 to April 8, 1942; no casualty status from 
April 9, 1942 to June 17, 1945; status under MPA terminated 
on June 17, 1945; and Regular Philippine Army service from 
June 18, 1945 to June 30, 1946.  Therefore, the veteran's 
recognized service does not qualify for basic eligibility for 
pension purposes per the provisions cited above.  

The Board notes that it has no authority to alter the legal 
criteria governing basic eligibility for pension benefits.  
According to these criteria, there is no basis in law on 
which to grant the benefit sought in this appeal.  As the 
disposition of this claim is based on the law and not the 
facts of the case, the claim must be denied on lack of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to accrued benefits is denied.

Eligibility for nonservice-connected death pension benefits 
is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

